Title: From Alexander Hamilton to James McHenry, 20 October 1799
From: Hamilton, Alexander
To: McHenry, James


Sir
New York October 20th. 1799

It appears to me very adviseable to remit to the Pay Master General of the Western army bounty money for a Regiment complete for the double purpose of reinlisting those men whose times of service are expiring and of recruiting in addition men equal to four companies as I am informed may probably be effected without much difficulty. The inlistment of men within the scene has the double advantage of procuring soldiers enured to the climate and of saving expence in transportation.
Cloathing in proportion must be forwarded, contemplating two companies to each Regiment.
If you approve and will give the requisite orders I will take measures for carrying the object into effect.
General Wilkinson states that the officers in general of his commands are without commissions. Those of the additional regiments are all in the same predicament. This circumstance apparently of little moment is known to create very unpleasant sensations among the officers. They attach an artificial importance to the possession of the commissions and are apt to regard delay in furnishing it as injurious inattention to their feelings. To accustom officers to habits of punctuality and strictness it is very material to give them examples of the same spirit in all who are placed over them. I must therefore urge a prompt attention to this subject. I am aware of no obstacle to the issuing of their commissions universally to the Officers of the old Regiments and the same may be done in regard to the company Officers at least of all the new Regiments the settlement of whose relative ranks has been reported.
Permit me to reiterate a very essential idea, that in military affairs, it is of the greatest consequence to settle and fix every thing as soon as it is in itself practicable.
It is both proper and necessary that all boats passing our out posts on the Mississippi should be stopped and examined; to prevent their being used as a medium of desertion and of injurious communication with our neighbours. It would give great facility to this measure and would be likely to benefit the revenue, if a custom house officer was established at Loftus’s height. If thought expedient, from the peculiarity of situation, a military officer may be charged with the duty. Should the subject strike you in the same light, it will no doubt be proposed to the Secy of the Treasury.
General Wilkinson suggests as a matter of primary consequence the contracting with some suitable person to convey dispatches monthly from the Natches to Knoxville. The measure, in order to a regular transmission of intelligence, appears very desireable. I have an impression that you mentioned to me verbally that something of this kind had taken place; but not being certain I present the matter to your consideration, and shall be glad to be informed if any thing of the kind has been or will be adopted. The General thinks it practicable at an expence from twelve to fifteen hundred Dollars per annum.
I pray your immediate attention to these suggestions and information of your Determination.
I trust that tomorrows post will bring me a conclusion upon the matters which were the objects of my communications at Trenton. Moments in this case are precious. Serious inconvenience may attend delay.
With great respect   I have the honor to be &c
The Secy of War

